Page 1 of 5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Phoenix New Media Limited (Name of Issuer) Class A ordinary shares, par value $0.01 per share** American Depositary Shares, each representing eight Class A ordinary shares (Title of Class of Securities) 71910C103*** (CUSIP Number) May 11, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. ** Not for trading, but only in connection with the listing of the American Depositary Shares on the New York Stock Exchange, Inc. *** This CUSIP number applies to the Issuer’s American Depositary Shares, each representing eight Class A ordinary shares. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 2 of 5 CUSIP No.71910C103 1. Names of Reporting Persons I.R.S. Identification No. of Above Persons (Entities Only) Intel Corporation, 94-1672743 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power* 7. Sole Dispositive Power 0 8. Shared Dispositive Power* 9. Aggregate Amount Beneficially Owned by Each Reporting Person* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9)** 12.8% Type of Reporting Person (See Instructions) CO * The Reporting Person is currently the beneficial owner of 4,911,013 American Depositary Shares, representing 39,288,104 of the Class A ordinary shares of the Issuer.Each American Depositary Share represents eight Class A ordinary shares of the Issuer.See Item 4 below for more information. ** Based upon information provided by the Issuer on February9, 2012, reflecting 306,101,077 Class A ordinary shares outstanding as of January 31, 2012. Page 3 of 5 Item 1. (a) Name of Issuer Phoenix New Media Limited (b) Address of Issuer’s Principal Executive Offices Fusheng Building Tower 2, 16th Floor No 4 Hui Xin Dong Jie, Chaoyang District Beijing 100029, People’s Republic of China Item 2. (a) Name of Person(s) Filing Intel Corporation (b) Address of Principal Business Office or, if none, Residence 2200 Mission College Boulevard Santa Clara, California 95054-1549 (c) Citizenship Delaware (d) Title of Class of Securities Class A ordinary shares, par value $0.01 per share* American Depositary Shares, each representing eight Class A ordinary shares (e) CUSIP Number 71910C103** * Not for trading, but only in connection with the listing of the American Depositary Shares on the New York Stock Exchange, Inc. ** This CUSIP number applies to the Issuer’s American Depositary Shares, each representing eight Class A ordinary shares. Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable Page 4 of 5 Item 4.
